DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 2/17/2022 is acknowledged.  
3.	Please do NOT enter the amendment to the specification filed on 2/17/2022.
4.	Claims 1-30 and 46 have been cancelled.
5.	Claims 31-45 and 47-52 are pending in this application.
6.	Claims 49-52 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 33-35 remain withdrawn from consideration as being drawn to non-elected species.
7.	Applicant elected without traverse of Group 1 (claims 31-48) and elected without traverse of a depot formulation comprising poly(lactic-co-glycolic acid) (PLGA) as biodegradable carrier, weight ratio of GA to biodegradable carrier 1:5 to 1:25, and prepared by a water-in oil-in water (w/o/w) double emulsification process as species of depot formulation; the EDSS score as species of symptom; and poly(lactic-co-glycolic acid) (PLGA) as species of pharmaceutically acceptable biodegradable carrier in the reply filed on 9/14/2021.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain Magnetic Resonance Imaging (MRI), and the Expanded Disability Status Scale (EDSS) score of the patient.  A search was conducted on the elected species; and prior art was found.  Claims 33-35 remain withdrawn from consideration as being drawn to non-elected species.  Claims 31, 32, 36-45, 47 and 48 are examined on the merits in this office action.

Non-compliant Amendment
8.	The claim filed on 2/17/2022 is a non-compliant amendment.  In the claim filed on 2/17/2022, claim 47 has been amended to recite "37o C." instead of "37o C".  However, Applicant fails to underline the newly added "." in this recitation.  Applicant is required to correct this error (see MPEP § 714).  

Declaration under 37 C.F.R. 1.130(a)
9.	The Declaration of Uri Danon under 37 CFR 1.130(a) filed on 2/17/2022 is sufficient to overcome the rejection to claims 31, 32, 36-40, 46 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by the NCT02212886 document (enclosed pages 1-10, from https://clinicaltrials.gov/ct2/history/NCT02212886?V_7=View, 12/23/2015), and as evidenced by the Expanded Disability Status Scale document (enclosed pages 1-7, accessed 9/20/2021, from https://www.mssociety.org.uk/about-ms/treatments-and-therapies/getting-treatment-for-ms...).     

Declaration under 37 C.F.R. 1.132
10.	The Declaration of Uri Danon under 37 CFR 1.132 filed 2/17/2022 is insufficient to overcome the rejection to claims 31, 32, 36-40 and 46-48 under 35 U.S.C. 103 as being unpatentable over Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS), and as evidenced by the Expanded Disability Status Scale document (enclosed pages 1-7, from https://www.mssociety.org.uk/about-ms/treatments-and-therapies/getting-treatment-for-ms..., accessed 9/20/2021), and further in view of Thall et al (Biometrics, 1998, 54, pages 251-264); and the rejection to claims 31, 32 and 36-48 under 35 U.S.C. 103 as being unpatentable over Marom et al (US 2012/0015891 A1, filed with IDS) in view of Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264) because: 
First, the Examiner would like to point out that instant claims are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of the cited prior art references with routine optimization, therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims. 
Second, with regards to Applicant's arguments about instant rejections, in particular the cited Kimelman et al reference, the Examiner would like to point out that Kimelman et al explicitly teach the treatment disclosed on page 24 results in no relapses after six injections (once every 4 weeks).  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the treatment disclosed on page 24 of the cited Kimelman et al reference alleviates the frequency of relapses (one of the symptoms recited in instant claim 31).  Furthermore, the cited Thall et al reference explicitly teaches that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy.  And, as discussed in the cited Marom et al reference, it is well known and understood in the art of treating MS with GA that the amount of the copolymer such as GA administered will be determined by a physician, according to various parameters including the chosen route of administration, the age, weight, and the severity of the patient's symptom and so on.  Marom et al also teach the effectiveness of glatiramer acetate in decreasing the frequency of relapses in patients with relapsing-remitting multiple sclerosis (RRMS) with 20 mg or 40 mg dose of GA.  In addition, it is well known in the art of treating human RRMS patients with GA that there is no direct correlation between the response and/or treatment efficacy of human RRMS patients and the dosage of GA administered, in that higher dosage of GA administered would not necessarily result in better treatment efficacy, as discussed in Comi et al (ANN NEUROL, 2011, 69, pages 75-82) and many others.  Comi et al explicitly state that "In relapsing-remitting MS patients, both the currently-approved GA 20mg and 40mg doses were safe and well-tolerated, with no gain in efficacy for the higher dose" (see page 75, Section "Interpretation").  Taken all these together, considering the state of art regarding treating human RRMS patient with GA and in view of the combined teachings of the cited prior art references with routine optimization, one of ordinary skilled in the art would have been motivated to develop the method recited in instant claims; and a person of ordinary skilled in the art would have reasonable expectation of success in developing the method recited in instant claims.  And with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Third, with regards to Applicant's arguments about unexpected superior results observed with treatment with a depot formulation comprising 40 mg dose of GA over treatment with a depot formulation comprising 80 mg dose of GA, the Examiner would like to point out that as stated in MPEP: "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims." (see MPEP § 716.02(b) Ill).  In the instant case, the comparison should be made with the treatment disclosed in the cited Kimelman et al (treatment with a depot formulation comprising 80 mg dose of GA only).  Therefore, both the comparison made with the approved Copaxone®; and the additional data present in the declaration are irrelevant to instant rejections.  Furthermore, the Examiner would like to point out that the scope of the instant claimed method is extremely broad.  The instant claimed method broadly includes human PPMS patients at all ages, weights, and with all kinds of severity of the patient's symptom; all types of depot formulation comprising 40 mg dose of GA; and all types of administration schemes of once every 2 to 6 weeks.  However, in the instant case, the data presented in Example 4 of instant specification are limited to one specific type of depot formulation and one specific administration scheme.  And, the treatment is performed on very limited number of patients (12 patients on 80 mg, 13 patients on 40 mg).  Although the average age of the patients in both treating groups appears to be the same, the distribution of patient's age in each treatment group is unclear.  As an example, the average age of 2 patents of 60 and 20 years old is identical to that of 2 patients of 38 and 42 years old.  However, the response of these patients to GA treatment could be very different.  Taken all these together, considering the broadness of instant claim methods, the data presented in Example 4 of instant specification are not commensurate in scope with the claims.  And as stated in MPEP, "Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (see MPEP § 716.02(d)).  In addition, as stated above, the treatment disclosed in Example 4 of instant specification is performed on very limited number of patients (12 patients on 80 mg, 13 patients on 40 mg); and there is no statistical analysis on any of the data presented, such as patient conditions such as age, weight and so on.  It is also noticed that the difference between treatment with a depot formulation comprising 40 mg dose of GA and the treatment with a depot formulation comprising 80 mg dose of GA appears to be 1 patient.  Considering the lack of information about the patient condition, there is no sufficient evidence that the difference between treatment with a depot formulation comprising 40 mg dose of GA and the treatment with a depot formulation comprising 80 mg dose of GA presented in Example 4 of instant specification is statistically significant.  And the MPEP states: "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (see MPEP § 716.02(b)).  
Taken all these together, these rejections are deemed proper and are hereby maintained.
The Comi et al reference is cited only for the purpose of rebutting Applicant's arguments, therefore, it is not cited as a prior art reference.

Withdrawn Objections and Rejections
11.	Objection to claims 31, 40-42, 44-46 and 48 is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claim 46 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
14.	Rejection to claims 31, 32, 36-40, 46 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by the NCT02212886 document (enclosed pages 1-10, 12/23/2015, from https://clinicaltrials.gov/ct2/history/NCT02212886?V_7=View), and as evidenced by the Expanded Disability Status Scale document (enclosed pages 1-7, accessed 9/20/2021, from https://www.mssociety.org.uk/about-ms/treatments-and-therapies/getting-treatment-for-ms...) is hereby withdrawn in view of Applicant's filing of the Declaration of Uri Danon under 37 CFR 1.130(a) on 2/17/2022, which disqualifies the cited NCT02212886 document as a prior art references.

Maintained/Revised Objections
15.	The specification remains objected to for the following minor informality: The specification recites "copolymer- 1" on page 2, lines 6, 9 and 11; and many others in instant specification.  Applicant is suggested to amend this recitation as "copolymer-1".
16.	The use of trademarks has been noted in this application, e.g. Tween on page 16, line 15 and many others of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
17.	The specification filed on 2/26/2019 (under examination) does not contain paragraph number.  Applicant is required to amend the specification based on the specification filed on 2/26/2019, not the PGPub document.  Therefore, the amendment to specification filed on 2/17/2022 is not entered, and the objection to the specification is hereby maintained.

18.	(Revised due to Applicant's amendment to the claim) Claim 47 remains objected to for the following minor informality: Applicant is suggested to amend "37o C." recited in instant claim 47 as "37o C".

Response to Applicant's Arguments
19.	Applicant amendment to claim introduces new issue into claim 47.  Therefore, claim 47 remains objected.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Please note: during the search for the elected species, prior art was found for the non-elected species of depot formulation.
(Revised due to Applicant's amendment to the claim) Claims 31, 32, 36-40, 47 and 48 remain rejected under 35 U.S.C. 103 as being unpatentable over Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS), and as evidenced by the Expanded Disability Status Scale document (pages 1-7, from https://www.mssociety.org.uk/about-ms/treatments-and-therapies/getting-treatment-for-ms..., accessed 9/20/2021, cited and enclosed in the previous office action), and further in view of Thall et al (Biometrics, 1998, 54, pages 251-264, cited and enclosed in the previous office action).
The instant claims 31, 32, 36-40, 47 and 48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain Magnetic Resonance Imaging (MRI), and the Expanded Disability Status Scale (EDSS) score of the patient.
Please note: as stated in Section 39 below, for the purpose of this examination, the Examiner is interpreting claim 47 depends on claim 31.
Kimelman et al teach a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 80 mg dose of glatiramer acetate (GA) once every 4 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, changes in MRI, and the EDSS score of the patient, for example, page 24.  It reads on the EDSS score as the elected species of symptom.  It meets the limitation of instant claim 31 except the dose of GA, and the limitation of instant claim 32.  And as evidenced by the Expanded Disability Status Scale document, the higher the EDSS score, the more MS is affecting the patient (see page 2, the 1st paragraph in Section "Your EDSS score"; and pages 3-4, Section "What do the points on the scale mean?").  Therefore, one of ordinary skilled in the art would immediately envision and reasonably expect the method in Kimelman et al reduces the EDSS score of the patient.  It meets the limitation of instant claim 36.  Kimelman et al further teach the patient has been treated with prior Copaxone® treatment for at least 12 months, for example, page 24.  It meets the limitation of instant claim 38.  Kimelman et al also teach the depot formulation comprises GA and polylactic-co-glycolic acid (PLGA); wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, for example, pages 4, 7 and 11.  It reads on poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier; and meets the limitations of instant claims 39, 40 and 47.  Furthermore, Kimelman et al teach GA depot reduces treatment burden, which increases patient adherence, for example, page 5.  
The difference between the reference and instant claims 31, 32, 36-40, 47 and 48 is that the reference does not explicilty teach the dose of GA recited in instant claim 31; and the limitations of instant claims 37 and 48.
However, one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy (see page 251, Summary).  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the method reduces the EDSS score of the patient, and wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation.
Furthermore, with regards to the limitations recited in instant claims 36, 37 and 48, these are result-oriented limitations.  In the instant case, the method developed from the combined teachings of Kimelman et al and Thall et al with routine optimization is a method comprising the same active method step and the same active component as the method recited in instant claim 31.  Therefore, the method developed from the combined teachings of Kimelman et al and Thall et al with routine optimization would necessarily result in the same effects as the method recited in instant claim 31, including reducing the EDSS score of the patient, and increasing the patient's tolerability of GA treatment by reducing the frequency of subcutaneous injections from daily subcutaneous injections of a 20 mg dose of GA or three subcutaneous injections of a 40 mg dose of GA over a period of seven days with at least one day between every injection, to a therapeutically effective regimen of a single intramuscular injection of a depot formulation of a 40 mg dose of GA every 2 to 6 weeks; and the method alleviates the symptom at least as effectively as daily subcutaneous administrations of 20 mg GA or thrice weekly subcutaneous injections of 40 mg GA.  It meets the limitations of instant claims 36, 37 and 48.  And, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the method reduces the EDSS score of the patient, and wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, because one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy (see page 251, Summary).  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A). 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the method reduces the EDSS score of the patient, and wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation.
Response to Applicant's Arguments
23.	Applicant argues that "the cited references do not disclose or suggest the claimed step of administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 2 to 6 weeks. The cited references also do not provide any guidance providing a motivation to arrive at the claimed step, and there is nothing to indicate that a skilled artisan would have had a reasonable expectation that such an experiment would succeed. Thus, no prima facie case of obviousness has been established."  Applicant further argues about unexpected superior results observed with treatment with a depot formulation comprising 40 mg dose of GA over treatment with a depot formulation comprising 80 mg dose of GA as presented in Example 4 of instant specification and the declaration of Uri Danon under 37 CFR 1.132 filed 2/17/2022.
24.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about instant rejection have been addressed in Section 10 above.  
	Therefore, the rejection is deemed proper and is hereby maintained.  

25.	(Revised due to Applicant's amendment to the claim) Claims 31, 32, 36-45, 47 and 48 remain rejected under 35 U.S.C. 103 as being unpatentable over Marom et al (US 2012/0015891 A1, filed with IDS) in view of Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264, cited and enclosed in the previous office action).
The instant claims 31, 32, 36-45, 47 and 48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain Magnetic Resonance Imaging (MRI), and the Expanded Disability Status Scale (EDSS) score of the patient.
Please note: as stated in Section 39 below, for the purpose of this examination, the Examiner is interpreting claim 47 depends on claim 31.
Marom et al, throughout the patent, teach a long acting pharmaceutical composition comprising a depot formulation comprising glatiramer acetate (GA); and a method of treating multiple sclerosis (MS) in a patient diagnosed with MS with such depot formulation, for example, Abstract; and page 2, paragraph [0016].  It meets the limitation of "depot formulation" recited in instant claim 31.  Marom et al further teach the depot formulation can be administered via intramuscular injection, for example, Abstract; and page 1, paragraph [0010].  It meets the limitation of "intramuscular injection" recited in instant claim 31.  Marom et al also teach the depot formulation is suitable for dosing from once every 2 weeks to once monthly, for example, page 3, paragraph [0029].  It meets the limitation of "every 2 to 6 weeks" recited in instant claim 31; and the limitation of instant claim 32.  In addition, Marom et al teach the depot formulation further comprises PLGA as a biodegradable carrier, wherein the depot formulation is in the form of microparticles prepared by a water-in oil-in water (w/o/w) double emulsification process including further lyophilization; and various depot formulations comprising 250mg PLGA and 200mg GA or 165-300mg PLGA and 25-30mg GA or different ranges, for example, page 5, paragraphs [0051] and [0052]; page 6, paragraph [0060]; page 7, paragraphs [0083] and [0084]; and pages 7-11, Example 3 and Tables 2-5.  It reads on a depot formulation comprising poly(lactic-co-glycolic acid) (PLGA) as biodegradable carrier, weight ratio of GA to biodegradable carrier 1:5 to 1:25, and prepared by a water-in oil-in water (w/o/w) double emulsification process as the elected species of depot formulation; and poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier.  It meets the limitations of instant claims 39-42, 44 and 45.  Furthermore, Marom et al teach the depot formulation comprises up to 40% solids; and the higher concentrations of solids require larger size of needle (around 18-21 gauge) for injection, which is less comfortable than smaller needle, for example, page 2, paragraphs [0011] and [0012].  And Marom et al teach depot formulation wherein about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, for example, Figure 1; and page 3, paragraph [0033].  It meets the limitations of instant claim 47.  Marom et al teach that the depot formulation improves patient comfort and results in improved patient compliance; and patients prefer less frequently administered dosage forms, for example, pages 1-2, paragraph [0010]; page 2, paragraph [0012]; and page 3, paragraph [0038].  It meets the limitation of instant claim 48.  Marom et al further teach that "Suitable doses include, but are not limited to, 20-750 mg for each dosage form. However, it is understood that the amount of the copolymer administered will be determined by a physician, according to various parameters including the chosen route of administration, the age, weight, and the severity of the patient's symptoms…the therapeutically effective amount of the at least one copolymer ranges from about 1 mg to about 500 mg/day. Alternatively, such therapeutically effective amounts of the at least one copolymer are from about 20 mg to about 100 mg/day", for example, page 3, paragraphs [0030] and [0039].  Marom et al also teach the effectiveness of glatiramer acetate in decreasing the frequency of relapses in patients with relapsing-remitting multiple sclerosis (RRMS) with 20 mg or 40 mg dose of GA, for example, page 1, paragraph [0006].  
The difference between the reference and instant claims 31, 32, 36-45, 47 and 48 is that the reference does not explicilty teach the EDSS score as the elected species of symptom; the patient population and the dose recited in instant claim 31; and the limitations of instant claims 36-38 and 43.
However, Kimelman et al teach a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 80 mg dose of glatiramer acetate (GA) once every 4 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, changes in MRI, and the EDSS score of the patient, for example, page 24.  It reads on the EDSS score as the elected species of symptom.  Kimelman et al further teach the patient has been treated with prior Copaxone® treatment for at least 12 months, for example, page 24.  Kimelman et al also teach the depot formulation comprises GA and polylactic-co-glycolic acid (PLGA); about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, for example, pages 4, 7 and 11.  It reads on poly(lactic-co-glycolic acid) (PLGA) as the elected species of pharmaceutically acceptable biodegradable carrier.  
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS; and the amount of solid in the depot formulation for smaller size of needle for injection.  As stated above, Marom et al teach the higher concentrations of solids require larger size of needle (around 18-21 gauge) for injection, which is less comfortable than smaller needle.  Marom et al further teach that it is understood that the amount of the copolymer such as GA administered will be determined by a physician, according to various parameters including the chosen route of administration, the age, weight, and the severity of the patient's symptom and so on.  Marom et al also teach the effectiveness of glatiramer acetate in decreasing the frequency of relapses in patients with relapsing-remitting multiple sclerosis (RRMS) with 20 mg or 40 mg dose of GA.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy (see page 251, Summary).  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Marom et al, Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the depot formulation comprises 20% to 30% solid and is in the form of microparticles prepared by a water-in oil-in water (w/o/w) double emulsification process, wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, and wherein the patient has received GA therapy prior to initiation of the regimen.
Furthermore, with regards to the limitations recited in instant claims 36, 37 and 48, these are result-oriented limitations.  In the instant case, the method developed from the combined teachings of Marom et al, Kimelman et al and Thall et al with routine optimization is a method comprising the same active method step and the same active component as the method recited in instant claim 31.  Therefore, the method developed from the combined teachings of Marom et al, Kimelman et al and Thall et al with routine optimization would necessarily result in the same effects as the method recited in instant claim 31, including reducing the EDSS score of the patient, and increasing the patient's tolerability of GA treatment by reducing the frequency of subcutaneous injections from daily subcutaneous injections of a 20 mg dose of GA or three subcutaneous injections of a 40 mg dose of GA over a period of seven days with at least one day between every injection, to a therapeutically effective regimen of a single intramuscular injection of a depot formulation of a 40 mg dose of GA every 2 to 6 weeks; and the method alleviates the symptom at least as effectively as daily subcutaneous administrations of 20 mg GA or thrice weekly subcutaneous injections of 40 mg GA.  It meets the limitations of instant claims 36, 37 and 48.  And, since USPTO lacks an experimental facility to make a further determination, the burden is on Applicant to prove otherwise.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Marom et al, Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the depot formulation comprises 20% to 30% solid and is in the form of microparticles prepared by a water-in oil-in water (w/o/w) double emulsification process, wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, and wherein the patient has received GA therapy prior to initiation of the regimen, because Kimelman et al teach a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 80 mg dose of glatiramer acetate (GA) once every 4 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, changes in MRI, and the EDSS score of the patient.  Kimelman et al further teach the patient has been treated with prior Copaxone® treatment for at least 12 months.  Kimelman et al also teach the depot formulation comprising GA and PLGA; about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage of GA for a better balance between safety and efficacy when treating subject with RRMS; and the amount of solid in the depot formulation for smaller size of needle for injection.  As stated above, Marom et al teach the higher concentrations of solids require larger size of needle (around 18-21 gauge) for injection, which is less comfortable than smaller needle.  Marom et al further teach that it is understood that the amount of the copolymer such as GA administered will be determined by a physician, according to various parameters including the chosen route of administration, the age, weight, and the severity of the patient's symptom and so on.  Marom et al also teach the effectiveness of glatiramer acetate in decreasing the frequency of relapses in patients with relapsing-remitting multiple sclerosis (RRMS) with 20 mg or 40 mg dose of GA.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy (see page 251, Summary).  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A). 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Marom et al, Kimelman et al and Thall et al with routine optimization to develop a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 4 weeks, wherein the depot formulation comprises GA and PLGA, wherein the depot formulation comprises 20% to 30% solid and is in the form of microparticles prepared by a water-in oil-in water (w/o/w) double emulsification process, wherein about 80% of GA is released from the depot formulation within 22 days in PBS at 37°C under continuous agitation, and/or about 20% of GA is released from the depot formulation within 5 days in PBS at 37°C under continuous agitation, and wherein the patient has received GA therapy prior to initiation of the regimen.

Response to Applicant's Arguments
26.	Applicant argues that Marom et al do not provide any teaching, suggestion or motivation to select a single intramuscular injection, a dose of 40 mg from the possible range of 20-750 mg, and a frequency of every 2-6 weeks from the frequency of once weekly to once in every 6 months to arrive at the claimed regime.  Applicant further argues about unexpected superior results observed with treatment with a depot formulation comprising 40 mg dose of GA over treatment with a depot formulation comprising 80 mg dose of GA as presented in Example 4 of instant specification and the declaration of Uri Danon under 37 CFR 1.132 filed 2/17/2022.
27.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, in particular the cited Marom et al reference, the Examiner would like to point out that instant claims 31, 32, 36-45, 47 and 48 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Marom et al, Kimelman et al and Thall et al with routine optimization, therefore, it is not necessary for each of the recited references to teach all the limitations of instant claims.  And in the instant case, as stated in Section 25 above, Kimelman et al explicitly teach a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 80 mg dose of glatiramer acetate (GA) once every 4 weeks.  Furthermore, as stated in Section 25 above, the cited Thall et al reference explicitly teaches that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy.  And, the cited Marom et al reference teaches that it is understood that the amount of the copolymer such as GA administered will be determined by a physician, according to various parameters including the chosen route of administration, the age, weight, and the severity of the patient's symptom and so on.  Marom et al also teach the effectiveness of glatiramer acetate in decreasing the frequency of relapses in patients with relapsing-remitting multiple sclerosis (RRMS) with 20 mg or 40 mg dose of GA.  In addition, it is well known in the art of treating human RRMS patients with GA that there is no direct correlation between the response and/or treatment efficacy of human RRMS patients and the dosage of GA administered, in that higher dosage of GA administered would not necessarily result in better treatment efficacy, as discussed in Comi et al (ANN NEUROL, 2011, 69, pages 75-82) and many others.  Comi et al explicitly state that "In relapsing-remitting MS patients, both the currently-approved GA 20mg and 40mg doses were safe and well-tolerated, with no gain in efficacy for the higher dose" (see page 75, Section "Interpretation").  Taken all these together, considering the state of art regarding treating human RRMS patients with GA and in view of the combined teachings of the cited prior art references with routine optimization as set forth in Section 25 above, one of ordinary skilled in the art would have been motivated to develop the method recited in instant claims 31, 32, 36-45, 47 and 48; and a person of ordinary skilled in the art would have reasonable expectation of success in developing the method recited in instant claims 31, 32, 36-45, 47 and 48.  And with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).    
	Applicant's arguments about unexpected superior results observed with treatment with a depot formulation comprising 40 mg dose of GA over treatment with a depot formulation comprising 80 mg dose of GA have been addressed in Section 10 above.  
	Taken all these together, the rejection is deemed proper and is hereby maintained.  
The Comi et al reference is cited only for the purpose of rebutting Applicant's arguments, therefore, it is not cited as a prior art reference.

Obviousness Double Patenting 
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Please note: as stated in Section 39 below, for the purpose of this examination, the Examiner is interpreting claim 47 depends on claim 31.

29.	(Revised due to Applicant's amendment to the claim) Claims 31, 32, 36-45, 47 and 48 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US patent 8377885 B2 in view of Marom et al (US2012/0015891 A1, filed with IDS), Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264, cited and enclosed in the previous office action).
30.	Instant claims 31, 32, 36-45, 47 and 48 are drawn to a method of alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS) in a human patient suffering from RRMS or a human patient who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis, comprising administering to the patient a therapeutically effective regimen of a single intramuscular injection of a depot formulation comprising 40 mg dose of glatiramer acetate (GA) once every 2 to 6 weeks, the regimen being sufficient to alleviate the at least one symptom of the patient, wherein the symptom is selected from the group consisting of the frequency of relapses, the number of enhancing lesions or the number of new lesions images of brain Magnetic Resonance Imaging (MRI), and the Expanded Disability Status Scale (EDSS) score of the patient.
31.	Claims 1-26 of US patent 8377885 B2 are drawn to a long acting parenteral pharmaceutical composition comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer, the composition being in a sustained release depot form which releases a therapeutically effective amount of the pharmaceutically acceptable salt of glatiramer over a period of about one week to about 6 months; and a method of treating multiple sclerosis comprising the step of parenterally administering to a subject in need thereof a long acting pharmaceutical composition comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer, the composition being in a sustained release depot form which releases a therapeutically effective amount of the pharmaceutically acceptable salt of glatiramer over a period of about one week to about 6 months.
32.	The difference between the long acting parenteral pharmaceutical composition and the method recited in claims 1-26 of US patent 8377885 B2 and the method recited in instant claims 31, 32, 36-45, 47 and 48 is claims 1-26 of US patent 8377885 B2 do not explicitly teach the patient population, the dose and the administration scheme recited in instant claim 31; and the limitations of instant claims 36-38, 41-43, 45, 47 and 48.
	However, in view of the combined teachings of Marom et al, Kimelman et al and Thall et al with routine optimization as set forth in Section 25 above, it would have been obvious to one of ordinary skilled in the art to modify the long acting parenteral pharmaceutical composition and the method recited in claims 1-26 of US patent 8377885 B2 and develop the method recited in instant claims 31, 32, 36-45, 47 and 48. 

33.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 31, 32, 36-45, 47 and 48 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US patent 8796226 B2; and claims 1-20 of US patent 11167003 B2 (granted patent of US Application No. 16/497120); and in view of the combined teachings of Marom et al (US2012/0015891 A1, filed with IDS), Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264, cited and enclosed in the previous office action) with routine optimization as set forth in Section 25 above.

34.	(Revised due to Applicant's amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 29-32 above, instant claims 31, 32, 36-45, 47 and 48 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-8, 10-13, 15, 20, 21, 24-26, 29 and 30 of co-pending Application No. 16/328572; claims 33-53 of co-pending Application No. 16/613355; claims 1, 3, 5-13 and 16-44 of co-pending Application No. 17/213352; and claims 1-20 of co-pending Application No. 17/495458; and in view of the combined teachings of Marom et al (US2012/0015891 A1, filed with IDS), Kimelman et al (Presentation at ISNI conference, June 11-14, 2015, pages 1-25, filed with IDS) and Thall et al (Biometrics, 1998, 54, pages 251-264, cited and enclosed in the previous office action) with routine optimization as set forth in Section 25 above.
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
35.	Applicant argues that “First, it is respectfully submitted that as far as U.S. Patent Nos. 8,377,885 and 8,796,226 are concerned, the rejection is erroneous because "Marom et al." is the corresponding U.S. publication of U.S. Patent No. 8,796,226, and U.S. Patent Nos. 8,377,885 is a continuation-in- part of application No. 13/258,808 which corresponds to Marom et al. Thus, the rejection purports to combine a patent with its corresponding publication, which is improper."; "Furthermore, as discussed above with respect to the 103 rejection, Marom et al., Kimelman et al., and Thall et al. either alone or in combination fail to teach, suggest or motivate to the claimed invention as a whole and would therefore fail to support the non-statutory double patenting rejection as purported by the Office."; "Second, it is respectfully submitted that claims 1-20 of U.S. Patent No. 11,167,003 are not directed to the same invention as the claimed invention or an obvious variant thereof, at least for the following reasons. In particular, the claims of U.S. Patent No. 11,167,003 are directed to methods of suppressing or alleviating a symptom or a plurality of symptoms of primary progressive multiple sclerosis (PPMS) or secondary progressive multiple sclerosis (SPMS) in a patient diagnosed with PPMS or SPMS.  Thus, the claims of U.S. Patent No. 11,167,003 are distinguished from the pending claims of the present application in at least the population of patients to be treated. Specifically, whereas the claimed invention is directed to alleviating at least one symptom of relapsing-remitting multiple sclerosis (RRMS), the claims of U.S. Patent No. 11,167,003 are directed to suppressing or alleviating a symptom or a plurality of symptoms of primary progressive multiple sclerosis (PPMS) or secondary progressive multiple sclerosis (SPMS). It is respectfully submitted that as the population of patients of RRMS or subjects who have experienced a first clinical episode and are determined to be at high risk of developing clinically definite multiple sclerosis is distinguishable from the population of patients of SPMS or PPMS, the pending claims are not directed to the same invention as the claimed of U.S. Patent No. 11,167,003 or an obvious variant thereof.".  With regards to the provisional ODP rejections, Applicant's argues that "First, it is respectfully submitted that co-pending Application No. 16/328572 is distinguished from the claimed invention in that it is directed to a process for preparing microparticles comprising glatiramer acetate whereas the claimed invention are directed to a treatment regimen of administering 40 mg GA to a patient suffering from RRMS or a subject who has experienced a first clinical episode and is determined to be at high risk of developing clinically definite multiple sclerosis every 2-6 weeks. As such, the claims of co-pending Application No. 16/328572 are not directed to the same invention or an obvious variant thereof."; "Second, much like U.S. Patent No. 11,167,003, the claims of co-pending Application Nos. 16/613355 and 17/495458 are directed to primary progressive multiple sclerosis or primary and secondary progressive multiple sclerosis whereas the claimed invention is directed to relapsing-remitting multiple sclerosis or subjects at high risk of developing clinically definite multiple sclerosis. As such, the claims of co-pending Application Nos. 16/613355 and 17/495458 are not directed to the same invention or an obvious variant thereof."; and "As far as co-pending Application No. 17/213352 is concerned, the rejection is erroneous because "Marom et al." is the corresponding U.S. publication of U.S. Patent No. 8,796,226, and co-pending Application No. 17/213352 is the re-issue application of U.S. Patent Nos. 8,377,885 which is a continuation-in-part of application No. 13/258,808 which corresponds to Marom et al."
36.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejections, 
First, with regards to Applicant's arguments about the rejections over claims of US Patent Nos. 8377885 B2 and 8796226 B2, and co-pending Application No. 17/213352, other than a statement, Applicant fails to provide any reasoning that the application of Marom et al (US2012/0015891 A1, filed with IDS) as a prior art reference in these rejections is improper.  Further clarification is required.  
Second, with regards to Applicant's arguments about the rejections over claims of US patent 11167003 B2 and co-pending Application Nos. 16/613355 and 17/495458, the Examiner understands that the patient population recited in instant claimed method is not the same as those recited in claims of US patent 11167003 B2 and co-pending Application Nos. 16/613355 and 17/495458.  However, the Examiner would like to point out that in the instant case, the rejection is based on further in view of the combined teachings of Marom et al, Kimelman et al and Thall et al with routine optimization as set forth in Section 25 above.  In view of the combined teachings of the cited references with routine optimization, it would have been obvious to one of ordinary skilled in the art to modify the methods recited in claims of US patent 11167003 B2 and co-pending Application Nos. 16/613355 and 17/495458 and develop the method recited in instant claims.  
Third, with regards to Applicant's arguments about the rejection over claims of co-pending Application No. 16/328572, the Examiner understands that claims of co-pending Application No. 16/328572 are drawn to a process for preparing microparticles/depot formulation comprising GA.  However, in the instant case, the Examiner would like to point out that claims of co-pending Application No. 16/328572 are in possession of a depot formulation comprising GA.  And as stated above, the rejection is based on further in view of the combined teachings of Marom et al, Kimelman et al and Thall et al with routine optimization as set forth in Section 25 above.  In view of the combined teachings of the cited references with routine optimization, it would have been obvious to one of ordinary skilled in the art to apply the depot formulation comprising GA obtained from claims of co-pending Application No. 16/328572 and develop the method recited in instant claims.  
Taken all these together, these ODP rejections are deemed proper.  And until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.


New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
37.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
38.	Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
39.	Claim 47 recites "The method of claim 46, wherein…”.  However, claim 46 is currently cancelled.  Therefore, the metes and bounds of instant claim 47 is vague and indefinite.  
	Furthermore, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting claim 47 depends on claim 31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658